Exhibit 10.7

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between VICTOR PYNN (“Employee”), and TRX INC., a Georgia
corporation (“TRX”), effective as of the Effective Date as defined herein.

WHEREAS, Employee has been an employee of TRX pursuant to an employment
agreement dated April 5, 2004, as amended on April 27, 2005 and as further
amended on December 12, 2008 (collectively the “Employment Agreement”); and

WHEREAS, Employee desires to terminate his employment relationship with TRX, and
TRX has agreed to such termination; and

WHEREAS, Employee and TRX wish to memorialize in writing the terms upon which
the employment relationship is being terminated;

THEREFORE, Employee and TRX agree as follows:

1. Termination of Employment. Employee’s employment with TRX shall end effective
February 2, 2009 (the “Termination Date”).

2. Compensation and Benefits.

(a) Severance payments. If Employee executes the General Release attached as
Exhibit A on or after the Termination Date (but no later than 30 days after the
Termination Date), TRX shall pay to Employee severance pay in the total amount
of Fifty-Four Thousand Five Hundred and Twenty Dollars ($54,520.00), less
applicable tax withholdings, representing a continuation of Employee’s current
base salary from the Termination Date through April 5, 2009. For compliance with
Section 409A of the Internal Revenue Code of 1986, because Pynn is a “specified
employee” of TRX for purposes of Code Section 409A, no severance pay amounts
shall be paid to Pynn before the date that is six (6) months following the
Termination Date. On the date that is six (6) months following the Termination
Date, Pynn shall be paid a lump sum amount representing the amounts that would
have been paid under this section during the 6-month delay period up through
April 5, 2009 but for the delay provision.

(b) Health insurance. Employee’s health insurance coverage shall continue
through the Termination Date. Thereafter, Employee shall be eligible for COBRA
continuation of Employee’s health insurance coverage at Employee’s own expense
to the extent required by law and permitted by the applicable health insurance
plan or policy.

(c) Automobile Allowance. If Employee executes the General Release attached as
Exhibit A on or after the Termination Date (but no later than 30 days after the
Termination Date), TRX will pay to employee two monthly payments of $1,000 each,
less applicable tax withholdings, in lieu of his automobile allowance. These
payments shall be paid to Employee in a lump sum amount on the date that is six
(6) months following the Termination Date.



--------------------------------------------------------------------------------

(d) Paid Time Off (PTO). On the date that is six (6) months following the
Termination Date, TRX shall pay to Employee a payment for any accrued but unused
PTO time, less applicable tax withholdings. Employee shall not be entitled to
any additional pay for unused holidays.

(e) Stock options. Any stock options previously granted to Employee shall be
governed by the terms of the applicable stock option agreement and stock option
plan.

(f) Other compensation and benefits. Except as otherwise expressly stated
herein, all employee benefits provided by TRX shall cease as of the Termination
Date. Employee acknowledges that he shall not be entitled to any salary,
bonuses, or other compensation or benefits other than those expressly stated in
this Separation Agreement. Notwithstanding the foregoing, if the TRX Board of
Directors approves a bonus to be paid out to Employee specifically (or to a
class of employees of TRX that would have included Employee, such as senior
executives of TRX, had he still been within the employ of TRX, pro rated for his
length of time in such class during 2008) under the TRX Executive Annual
Incentive Plan (“EAIP”) for 2008, to the extent that Employee was otherwise
eligible for such a bonus under the EAIP and under the terms of his employment
contract as of the Termination Date, this sub-section (f) shall not preclude
Employee from receiving such bonus. To the extent any such bonus is due to
Employee in accordance with this sub-section, such bonus shall be paid to
Employee on the date that is six (6) months following the Termination Date.

3. Release. As a condition precedent to Employee receiving the separation
payments described in sections 2(a), 2(b) and 2(c), Employee must execute a
release, in substantially the form attached hereto as Exhibit A (the “Release”).
The Release shall be signed by Employee no earlier than the Termination Date
(but no later than 30 days after the Termination Date).

4. Representations by Employee.

(a) Employee represents and warrants to the TRX Parties that Employee has read
this Separation Agreement and fully understands the effect hereof, that Employee
executes this Separation Agreement of Employee’s own free will and accord for
the consideration set forth herein, and that Employee is not relying on any
representations whatsoever of TRX, other than those set forth herein, as an
inducement to enter into this Separation Agreement.

(b) Employee has had the opportunity to discuss this Separation Agreement with
an attorney if Employee so chooses, and Employee has been encouraged by TRX to
do so.

(c) Employee further represents and warrants to the TRX Parties that no
litigation or other proceeding has been filed or is pending by the Employee
Parties against the TRX Parties; that no person or entity other than Employee
has or has had any interest in the matters released herein; that Employee has
the sole right, capacity, and exclusive authority to execute this Separation
Agreement; and that Employee has not sold, assigned, transferred, conveyed or
otherwise disposed of any of the claims, demands, obligations, or causes of
action released in the Release.

 

- 2 -



--------------------------------------------------------------------------------

5. Attorney’s fees. In any subsequent litigation or other proceeding to enforce
the terms of this Separation Agreement, whether initiated by Employee or TRX,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and costs, expert witness fees and costs, and court costs, from the other party.
The reimbursement of any such fees and costs shall be paid no later than
March 15 of the year following the calendar year during which the other party is
finally determined to be the prevailing party by the court or other tribunal.

6. Restrictive Covenants.

(a) Return of Property. Employee hereby represents and warrants that, no later
than the Termination Date, Employee has or will have returned to TRX all
documents or other property (including copies thereof) of any nature which
relate to or contain information concerning TRX or the TRX Parties, or its or
their customers and business associates, as well as any other equipment or
property belonging to TRX.

(b) Nondisparagement. For a period of two (2) years following the Termination
Date (such period referred to as the “Restricted Period”), Employee will not
make any statements that are derogatory or disparaging towards TRX or its
management, products, or services.

(c) Confidentiality. Employee acknowledges and agrees that, during Employee’s
employment with TRX, Employee has been exposed to substantial amounts of
confidential and valuable information relating to the business of TRX and TRX’s
products, services, intellectual property, customers, and employees. During the
Restricted Period, Employee shall not, directly or indirectly, for Employee’s
own benefit or for the benefit of any person or entity other than TRX, use or
disclose any information relating to the business of TRX that is not generally
known to the public. The confidentiality restriction contained in this paragraph
shall be in addition to (and not in limitation of) all protections of trade
secrets that may be granted by applicable state or federal law.

(d) Covenant Not to Compete with TRX. Employee agrees that during the Restricted
Period, Employee shall not, directly or indirectly, expressly or tacitly, for
himself or on behalf of any entity anywhere within the United States, act as an
officer, manager, advisor, executive, controlling shareholder, or consultant to
any business in which his duties at or for such business include oversight of or
actual involvement in providing services, which are competitive with the
services or products being provided or which are being produced or developed by
TRX or its related entities (as defined below) in an effort in which Employee is
or was involved, or are under investigation by TRX on the Termination Date (a
“Competing Entity”); or (ii) become employed by a Competing Entity in any
capacity which would require Employee to carry out, in whole or in part, the
duties Employee has performed for TRX or its related entities, which are
competitive with the services or products being provided or which are being
produced or developed by TRX or its related entities, or are under active
investigation by TRX or its related entities as of the Termination Date. For
purposes of this Agreement, related entities include the following TRX entities:
TRX Data Services, Inc., TRX Technology Services, LP, TRX Fulfillment Services,
LLC, and TRX Europe, Ltd, (collectively the “Related Entities”). Notwithstanding
the provisions of this sub-paragraph (d), to the extent that Employee is
employed by Amadeus North America or an affiliate thereof in a position
involving sales of information technology services, such employment shall not be
deemed to violate the provisions of this sub-paragraph or of Section 7(c) of the
Employment Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(e) Nonsolicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, for Employee’s own benefit or for the benefit of
any person or entity other than TRX, solicit any Restricted Customer for the
purpose of offering or providing products or services similar to or competitive
with those offered by TRX as of the Effective Date. For purposes of this
paragraph, the term “Restricted Customer” shall mean any customer or actively
sought prospective customer of TRX with whom Employee had material business
contact on behalf of TRX during the twelve months preceding the Termination
Date. Notwithstanding the provisions of this sub-paragraph (e), to the extent
that Employee is employed by Amadeus North America or an affiliate thereof in a
position involving sales of information technology services, such services shall
not be deemed similar to or competitive with those offered by TRX as of the
Effective Date, and, for purposes of Section 7(d) of the Employment Agreement,
shall not be deemed to be the selling of a product or service that competes with
the business of providing technology products and services relating to the
travel industry.

(f) Nonsolicitation of Employees. During the Restricted Period, Employee shall
not, directly or indirectly, expressly or tacitly, for Employee’s own benefit or
for the benefit of any person or entity other than TRX, solicit, encourage, or
induce or attempt to solicit, encourage, or induce any person employed by TRX to
cease his or her employment relationship with TRX, regardless of whether such
person is a full-time employee or a temporary employee of TRX, whether or not
such person’s employment is pursuant to a written agreement, and whether such
person’s employment is for a determined period or is at-will.

7. No Admission of Liability. This Separation Agreement shall not be construed
as an admission of liability by TRX or an admission that TRX has acted in any
way wrongfully towards Employee. The parties specifically deny and disclaim any
such liability or wrongful conduct.

8. Confidentiality of Separation Agreement. Employee will treat the terms of
this Separation Agreement as confidential and will not disclose the terms of
this Separation Agreement to anyone except Employee’s spouse, attorney,
accountant or financial advisor, or except as may be required by law or agreed
to in writing by TRX. Employee shall notify Employee’s spouse, attorney,
accountant and/or financial advisor of the confidential nature of this
Separation Agreement.

9. Severability. In the event any portion or clause of this Separation Agreement
is deemed invalid or unenforceable in a court of law, the remainder of the
Separation Agreement shall be severed from the invalid or unenforceable portion.

10. Entire Agreement. Any prior agreement (whether written or oral) between the
parties with respect to the subject matter of this Separation Agreement is null
and void, as this Separation Agreement expresses the entire agreement of the
parties with respect to its subject matter. This Separation Agreement may only
be modified in writing signed by both parties.

 

- 4 -



--------------------------------------------------------------------------------

11. Counterparts. This Separation Agreement may be signed in multiple
counterparts, each of which shall be deemed an original for all purposes.

12. Governing Law. This Separation Agreement shall be construed in accordance
with, and governed by, the laws of the State of Georgia.

WITNESS the execution of this Separation Agreement effective as of the date of
Employee’s signature below (the “Effective Date”):

 

TRX, INC. By:   /s/    David D. Cathcart   David D. Cathcart   Chief Financial
Officer

/s/    Victor Pynn

 

EMPLOYEE

Feb. 13/09

 

Date of signature

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

Release

This Release is entered into as of the date of the signature below of VICTOR
PYNN (“Employee”), and shall be effective on the eighth day following the date
of signature.

Except as to claims arising out of promises and obligations of TRX Inc. (“TRX”)
under the Separation Agreement between Employee and TRX, Employee, on behalf of
himself/herself and Employee’s spouse, heirs, executors, administrators,
assigns, insurers, attorneys and other persons or entities, acting or purporting
to act on Employee’s behalf (collectively, “Employee Parties”), does hereby
irrevocably and unconditionally release, acquit and forever discharge TRX and
its subsidiaries, affiliates, directors, officers, employees, partners, agents,
representatives, predecessors, successors, assigns, insurers, and attorneys,
specifically including TRX Fulfillment Services, LLC, TRX Technology Services,
L.P., TRX Data Services, Inc., TRX Europe Ltd, TRX Germany GmbH, and TRX
Technologies India Private Limited (collectively, the “TRX Parties”), from any
and all actions, causes of action, suits, claims, obligations, liabilities,
debts, demands, contentions, damages, judgments, levies and executions of any
kind, whether in law or in equity, known or unknown, including but not limited
to claims which the Employee Parties have or have had against the TRX Parties by
reason of, arising out of, related to, or resulting from Employee’s employment
with TRX or the termination thereof.

The claims released herein specifically include, but are not limited to, any
claims arising in tort or contract, any claim based on wrongful discharge, any
claim based on breach of contract, any claim for defamation or other intentional
or negligent conduct, and any claim arising under federal, state, or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination or harassment. This release specifically includes
any claim which the Employee Parties have or have had under Georgia state law or
other applicable state law regarding employment discrimination or wages; Title
VII of the Civil Rights Act of 1964; the civil rights statute known as 42 U.S.C.
§ 1981; the Equal Pay Act; the Age Discrimination in Employment Act; the
Americans with Disabilities Act; the Family and Medical Leave Act (including any
reinstatement rights thereunder); the Uniformed Services Employment and
Reemployment Rights Act; the Employee Polygraph Protection Act; the Worker
Adjustment and Retraining Notification Act; the anti-retaliation provisions of
the Sarbanes-Oxley Act or any other federal or state law regarding whistleblower
retaliation; the Fair Credit Reporting Act; and the Employee Retirement Income
Security Act. This release does not apply to (a) workers compensation or
unemployment benefit claims; (b) claims arising after the date of Employee’s
signature below; or (c) Employee’s entitlement to vested benefits under any TRX
employee benefit plan. This release does not prohibit Employee from
communicating with the Equal Employment Opportunity Commission or any other
governmental agency, provided that Employee does not seek personal relief from
any such agency based upon any claim released herein.

Employee has been advised by TRX to discuss this Release with an attorney, and
Employee has had the opportunity to do so. Employee covenants and agrees that
he/she has been given at least twenty-one (21) days to contemplate the terms of
this Release before executing it. Further, after execution of this Release,
Employee has seven (7) days to revoke it by delivering written notice

 

- 6 -



--------------------------------------------------------------------------------

to Kimberly Hiler at TRX’s headquarters office of the decision to revoke this
Release. If Employee delivers such written notice of revocation within the
seven-day revocation period, this Release shall be entirely null and void, and
Employee shall be entitled to no further payments under Section 2 of the
Separation Agreement and shall be required to return to TRX any payments already
made by TRX under Section 2 of the Separation Agreement.

This Release shall be executed no earlier than the last day of Employee’s
employment by TRX (but no later than 30 days after the last day of Employee’s
employment), and shall be transmitted to Kimberly Hiler at TRX’s headquarters
office upon signature.

 

/s/    Victor Pynn Employee’s signature Victor Pynn Employee’s name (printed)
Feb 13/09 Date of signature

 

- 7 -